Citation Nr: 0816166	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO. 05-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss, including whether service connection may be granted for 
the disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket in January 2008, for 
sufficient cause shown. See 38 C.F.R. § 20.900(c) (2007). 

The issue of service connection for bilateral hearing loss 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for bilateral hearing loss was denied 
by rating decision of August 1984. The veteran was notified 
of that decision and of his appellate rights and he did not 
file a timely appeal.

2. Evidence received since the August 1984 rating decision 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The August 1984 rating decision which denied service 
connection for bilateral hearing loss is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 
(2007).

2. Evidence submitted subsequent to the August 1984 decision 
which denied service connection for bilateral hearing loss, 
is new and material, and the claim is reopened. 38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection. 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for bilateral hearing loss was denied by 
rating decision of August 1984. The evidence of record showed 
a perforated right eardrum in service, but an audiogram was 
normal. The separation examination from service showed normal 
hearing and an April 1982 VA examination was negative for 
complaints or findings of hearing loss. Service connection 
was denied because hearing loss was first noted at a time too 
remote from service to be related to service and there was no 
finding of a relationship between his present hearing loss 
and his service-connected perforated right eardrum. The 
veteran was sent notice of the denial in a letter, he filed a 
notice of disagreement and after a statement of the case was 
issued in December 1984, the veteran did not timely appeal 
the decision. 

The Board has reviewed the evidence received into the record 
since the August 1984 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for bilateral hearing loss. 

Evidence submitted since the August 1984 denial of service 
connection for bilateral hearing loss includes a 
December 1985 VA examination, VA outpatient treatment 
records, an October 2003 VA examination, and a June 2004 
private medical statement from Paula Lamendola, MS, 
audiologist, regarding the etiology of the veteran's 
bilateral hearing loss. It is the latter opinion that 
provides both new and material evidence to reopen the claim. 

The statement indicates, in pertinent part, that the veteran 
reported he had hearing loss, mostly on the left side, for 
50 years. The audiologist noted the veteran's report that he 
perceived hearing loss following exposure to tank/artillery 
fire that exploded close to his left side. Audiologist 
Lamendola's testing revealed sensorineural hearing loss in 
the left and right ears. These findings, according to the 
examiner, reflect a decrease in word discrimination score. 
She observed that the veteran's  hearing loss, especially on 
the left side, is long-standing, suggests the reported 
acoustic trauma as the etiology. 

The law also provides that evidence proffered by a claimant 
seeking to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992). 

Indeed, the veteran's account of having been exposed to tank 
or artillery fire has never been rejected by VA as factually 
inaccurate or unsupportable, and as a veteran of combat, his 
account of in-service events is presumed credible throughout 
the adjudication of the claim. See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service); and Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993) (In the context of analyzing a 
petition to reopen a previously denied claim, reiteration of 
a previously rejected factual account is not "new" 
evidence).  

This evidence is new and material because it relates to 
unestablished facts -  the cause and existence of the 
veteran's bilateral hearing loss. Ms. Lamendola's statement 
raises the possibility of substantiating the claim. 
Therefore, the petition to reopen the claim for service 
connection for bilateral hearing loss is warranted. 

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim. This is also discussed in 
the Remand below. 


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been submitted, and 
to this extent only, the claim is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the veteran in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry. 38 U.S.C.A §  5103A(d),(g); Cf. 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) 
(Holding that unless new and material evidence has been 
submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

As noted, because he served in combat, the veteran's account 
of such in-service occurrences is presumed credible. However, 
the statute providing such a presumption of credibility, 38 
U.S.C.A. § 1154(b), can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  
It is upon the question of whether competent medical evidence 
exists to link the disorder to military service that this is 
case is remanded. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The veteran underwent VA examination in October 2003. On 
October 6, 2003, the medical evidence showed that the veteran 
had bilateral hearing loss within the parameters of VA 
hearing loss regulations of 38 C.F.R. § 3.385. On 
October 17, 2003, a different examiner indicated that the 
veteran's sensorineural hearing loss was not consistent with 
a tympanic membrane perforation, and it was therefore not 
likely that the veteran's hearing loss is due to his 
perforated eardrum or acoustic trauma in service. However, 
the examiner did not address the rationale of why the hearing 
loss, because it was not consistent with a perforated 
tympanic eardrum, was thus not due to acoustic trauma. In 
other words, no rationale for the examiner's statements was 
made. Additionally, the initial October 6, 2003 examination 
report indicated that the claims folder was not available for 
review when the examination was performed. Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, 
the examiner should address the veteran's combat service as 
reiterated by the veteran in its entirety. See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.). 


Neither VA examiners, nor Audiologist Lamendola, addressed 
information in the claims folder that indicated the veteran's 
hearing loss may be from a source other than military 
service. Specifically, in a July 1987 VA audiology report, it 
was noted that the veteran "experienced a perforated eardrum 
during military service . . . He stated he worked 
construction for most of his life but did not use ear 
protection."  

Because there is insufficient evidence to ascertain whether 
the veteran's hearing loss was caused by any incident of 
active military service, this case is REMANDED for the 
following:

1. The RO/AMC should return the claims 
folder to the examiner who performed the 
veteran's audiology examination in 
October 2003. The examiner must provide 
an addendum, after review of the C-file 
and the medical evidence, to indicate 
whether the veteran's bilateral hearing 
loss was caused by any incident of active 
military service, including his service 
in combat, or whether such hearing loss 
may be attributable to the veteran's 
reported long-employment in the 
construction industry. 

If the examiner is no longer available or 
if deemed necessary by the RO/AMC, a 
comprehensive VA audiology examination 
will be conducted. The examiner will also 
address the veteran's contentions 
regarding combat service reiterated 
above. 

2. Following such development, the RO/AMC 
should review and readjudicate the claim, 
with consideration of 38 U.S.C.A. § 1154 
(b). See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


